Citation Nr: 1456093	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine, status post laminectomy.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for degenerative joint and disc disease of the lumbar spine, status post laminectomy, with an initial 20 percent evaluation assigned effective November 30, 2007.  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in November 2014.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran was provided a VA examination in March 2014 to determine the current severity of his service-connected low back disability; however, he testified during the November 2014 hearing that he had difficulty understanding the examiner and the examination report did not accurately reflect the manifestations of his disability.  The Board finds that the Veteran should be provided a new VA examination upon remand, to include an opinion fully discussing the effect of his back disability on his ability to work.  The Board also notes that the AOJ did not readjudicate this claim following this examination.  The last adjudication of the claim for an increased rating for the spine was in a March 2012 Statement of the Case.

Additionally, efforts must be made to obtain records of VA and private treatment reported by the Veteran.  The claims file currently contains clinical records from the Detroit VA Medical Center (VAMC) dated through September 2014, but the Veteran has continued to receive VA treatment.  He also stated during the March 2014 VA examination that his spine was examined by his private physician, Dr. Patel, in October 2013.  This examination report is not currently of record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Similarly, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board also observes that while the Veteran was provided a VA examination of his spine in October 2011, the claims file does not contain a full copy of the examination report.  Upon remand, a complete copy of the October 2011 VA examination report must be added to the electronic record.  

A claim for entitlement to TDIU has also been raised by the record.  Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran has raised the issue of unemployability.  He testified in November 2014 that he stopped working as a building manager in 2012 due to his service-connected disabilities.  The Board therefore finds that a claim for TDIU has been raised by the record and is part of the increased rating claim currently before the Board.  

The RO has not explicitly adjudicated the claim for entitlement to TDIU since the claim was denied in a May 2014 rating decision.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice regarding the claim for TDIU in accordance with 38 C.F.R. § 3.159(b) (2014).  

2.  Obtain copies of all treatment records from the Detroit VAMC for the period beginning September 2014.  Efforts to obtain the records must be documented in the claims file.  

3.  Upload a complete copy of the October 2011 VA examination report to the Veteran's electronic claims file. 

4.  Contact the Veteran and request that he execute a medical release form to authorize VA to obtain medical records from Dr. Patel and any other private provider that has treated his service-connected back disability and whose records have not been previously submitted in support of the claim.  

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities, to include the October 2013 examination conducted by Dr. Patel.  Copies of the records must be associated with the electronic claims file.  All efforts to obtain the records must be documented in the claims file.  

5.  Then, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

After examining the Veteran and reviewing the claims file, the examiner should specifically discuss the effect of his service-connected lumbar spine disability on his employability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

7.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, to include entitlement to TDIU, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




